Outagamie OFFICE OF THE COUNTY EXECUTIVE

Thomas Nelson, County Executive

( oun Est. 1851 410 S. WALNUT ST. APPLETON, WISCONSIN 54911
TELEPHONE 920.832.1684 FAX 920.832.1534

Thomas.Nelson@outagamic.org

 

Attorney General Josh Kaul

c/o Charlie Gibson

Administrator, Division of Legal Services
Wisconsin Department of Justice
GibsonC/ @ DOJ.STATE.WI.US

Dear AG Kaul:

| respectfully request that the Attorney General issue an opinion on the applicability of
Wisconsin Legislature v. Palm on local health officer's ability to issue local orders to
combat the COVID-19 pandemic.

Under Section 252.03 of the Wisconsin Statutes, local health officers have broad,
longstanding powers to issue orders necessary to combat communicable diseases like
COVID-19. Due the Wisconsin Supreme Court striking down the State's Safer at Home
Order, a number of counties used the authority under Section 252.03 to issue orders to
protect their residents from this deadly virus. However, the majority opinion in

the Palm case has created massive confusion throughout the state.

While | believe that the decision does not impact local health officers' authority, a
prompt opinion from the Attorney General would resolve this matter and help protect the
lives of Wisconsinites.

Sincerely

Tom Nelson

Case 1:20-cv-OOVRRLWNEivebshti ad Ole BliehbaRRQeg! of 1 Document 1-1
